Citation Nr: 0826891	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus with plantar keratosis and corns.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
pes planus with keratosis and corns and assigned a 30 percent 
evaluation, effective January 2003.  

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus with plantar keratosis 
and corns is currently manifested by no more than severe 
impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus with plantar keratosis and corns have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from March 
2003 to October 2004.  The veteran was also provided VA 
examinations in connection with his claim.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II.  Increased ratings   

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection for the disability.  This matter is therefore to 
be distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for his service-connected 
bilateral pes planus with plantar keratosis and corns 
pursuant to diagnostic code 5276.  

Under diagnostic code 5276, a 30 percent evaluation is 
assigned respectively for severe bilateral acquired flatfoot, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated an indication of swelling on 
use, and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  In order to be entitled to the 
next-higher 50 percent evaluation, the evidence must show 
pronounced unilateral or bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support assignment of 
the next-higher 50 percent evaluation, for the reasons 
discussed below.

In this case, the veteran's bilateral pes planus is not shown 
to result in marked pronation or marked inward displacement 
of the feet.  In this regard, a February 2004 VA podiatry 
consult noted that the veteran walked with an abducted gait, 
with the heel averted during stance.  Pronation was described 
as "excessive."  However, it is determined that such 
pronation problems have been contemplated by the currently 
assigned 30 percent evaluation.  There is no objective 
demonstration of marked pronation such as to warrant a higher 
evaluation during any portion of the rating period on appeal.  
In fact, an earlier VA examination in May 2003 showed normal 
motion at the metatarsophageal (MTP) joints and a later 
December 2007 VA examination indicated that the veteran 
ambulated with a non-antalgic gait, with no abnormal shoe 
wear.  Thus, despite the notation of "excessive pronation," 
the veteran's overall disability picture is not found to most 
nearly approximate the criteria for a higher rating for any 
portion of the rating period on appeal.  This is especially 
true when considering the additional rating factors under 
diagnostic code 5276, as discussed below.

Extreme tenderness of plantar surfaces of the feet is also a 
rating consideration under diagnostic code 5276.  Here, the 
evidence of record throughout the rating period on appeal 
fails to demonstrate such extreme tenderness.  In this 
regard, the Board acknowledges the veteran's complaints of 
foot pain, raised at his VA examinations and in the 
outpatient clinical records.  For example, at his May 2003 VA 
examination, the veteran stated that he endured periods of 
morning pain for approximately four hours with the pain 
returning in the heads of the metatarsals bilaterally by the 
end of the day.  He reported that the pain was excruciating 
at the end of the day.  Such pain was aggravated with 
running, and was often relieved with rest, rubbing his feet, 
and lotion.  He added that the foot pain also limited his 
recreational activity, as he could not play football or jog.  
The veteran informed the examiner that he took one to two 
Tylenol daily and had been prescribed corrective shoes with 
arch supports and shoe inserts.  Moreover, at his December 
2007 VA examination, the veteran explained that he usually 
had to rest his feet for approximately one to two hours after 
work to control his foot pain.  He stated that he could walk 
about thirty to thirty-five feet before he had to stop due to 
pain.

In addition to the subjective complaints detailed above, the 
objective evidence also notes foot pain.  For example, upon 
VA examination in May 2003, the metatarsal heads on the 
second left and third right of the soles of the feet were 
tender to the touch.  The examiner noted that the veteran 
experienced foot pain with the activities of daily living.  
Additionally, a February 2004 podiatry consult noted painful 
keratotic lesions under the third left and fourth right 
metatarsals.  Furthermore, VA examination in December 2007 
revealed pain with standing on tiptoes, due to irretractable 
hyperkeratosis.  That examination report also noted pain 
under the third metatarsophalangeal joint.  However, all such 
findings are deemed to be accounted for by the 30 percent 
evaluation assigned throughout the rating period on appeal.  
None of the objective evidence establishes extreme tenderness 
of plantar surfaces of the feet such as to warrant the next-
higher 50 percent evaluation.    

The evidence of record further fails to show severe spasm of 
the tendo achillis on manipulation.  Indeed, no evidence of 
record reveals any spasms of the feet, severe or otherwise.

Based on the foregoing, the veteran's overall disability 
picture has not risen to the level of severity contemplated 
by the next-higher 50 percent rating under diagnostic code 
5276 during any portion of the rating period on appeal.

In reaching the above conclusion, the Board recognizes that 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45 
(2007).  The Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, Diagnostic Code 5276 is not based on 
limitation of motion; therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  

The Board has considered whether any alternate diagnostic 
codes serve as a basis for a higher evaluation.  In this 
regard, it is noted that the record reflects treatment for 
calluses formed due to the veteran's abnormal gait pattern.  
Thus, because Diagnostic Code 5278, concerning claw foot, 
considers painful callosities as a rating criterion, the 
Board finds it to be a relevant diagnostic code for 
application here.  

In order to achieve a 50 percent evaluation under Diagnostic 
Code 5278, the evidence must show marked contraction of 
plantar fascia with dropped forefoot, all toes hammertoes, 
very painful callosities and marked varus deformity, 
bilaterally.  However, the evidence of record does not 
demonstrate marked contraction of plantar fascia with dropped 
forefoot.  Moreover while the May 2003 VA examiner noted the 
presence of a hammertoe on the left foot, all toes were not 
deemed hammertoes.  Thus, while some painful callosities and 
a hammertoe are shown, the overall evidence does not reveal a 
disability picture more consistent with the 50 percent 
evaluation under Diagnostic Code 5278.  The Board finds there 
are no other alternate diagnostic codes for consideration.  

In conclusion, there is no basis for an evaluation in excess 
of 30 percent for bilateral pes planus with plantar keratosis 
and corns throughout any portion of the rating period on 
appeal.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus with plantar keratosis and corns is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


